 



 

Exhibit 10.47
THIRD AMENDMENT TO
THE PEABODY ENERGY CORPORATION
EMPLOYEE STOCK PURCHASE PLAN
     WHEREAS, Peabody Energy Corporation (the “Company”) previously adopted the
Peabody Energy Corporation Employee Stock Purchase Plan, as amended (the
“Plan”);
     WHEREAS, pursuant to Section 7.1 of the Plan, the Company has the power to
amend the Plan, subject to certain limitations set forth therein;
     WHEREAS, in accordance with guidance from the New York Stock Exchange, the
Company is establishing an Australian Employee Stock Purchase Plan (the
“Australian Plan”) without stockholder approval, subject to, among other things,
the condition that the number of shares issuable under this Plan be reduced by
the number of shares issued under the Australian Plan;
     WHEREAS, the Company desires to reflect the reduction in the number of
authorized shares under the Plan;
     WHEREAS, for administrative convenience, the Company also desires to amend
the method by which subsidiaries of the Company become participating
subsidiaries under the Plan;
     NOW, THEREFORE, the Plan is amended as follows effective as of the date
hereof:
I.
     Section 1.4 of the Plan is hereby amended by deleting the text and
replacing it with the following:
     “Prior to October 18, 2007, a Subsidiary of the Company as of the Effective
Date will be deemed to have adopted the Plan for its eligible Employees as of
the Effective Date and any corporation that becomes a Subsidiary after the
Effective Date but prior to October 18, 2007 will be deemed to have adopted the
Plan for its eligible Employees immediately upon becoming a Subsidiary, unless
the Company acts to exclude the Subsidiary and its eligible Employees from
participation in the Plan. On or after October 18, 2007, any corporation that
becomes a Subsidiary whose Employees are not participating in another employee
stock purchase plan will be deemed to have adopted the Plan upon designation in
writing by the Committee.”
II.
     Section 1.5(a) of the Plan is hereby amended by deleting the second
sentence and replacing it with the following:



--------------------------------------------------------------------------------



 



 

     “The aggregate number of shares of Stock that may be purchased under the
Plan shall not exceed five million (5,000,000)1 plus such number of Shares as
shall remain authorized but unissued under the Peabody Energy Corporation
Australian Employee Stock Purchase Plan (the “Australian ESPP”) under expiration
or termination of the Australian ESPP.”
III
     Section 3.l(a) of the Plan is hereby amended by replacing the period at the
end with “; or” and adding a new clause (v) as follows:
     “(v) The Employee is eligible to participate in an employee stock purchase
plan of the Company other than the Plan.”
IV
     The Plan shall otherwise remain in full force and effect.
Dated: October 18, 2007

            PEABODY ENERGY CORPORATION
      By:   /s/ Sharon D. Fiehler         Sharon D. Fiehler, Executive
Vice President       Human Resources and Administration     

 

1   Reflects original authorization of 1.5 million shares, as adjusted for two
2-for-l stock splits and as reduced by 1.0 million shares allocated to the
Australian Employee Stock Purchase Plan; does not reflect any reduction for
shares previously issued or reserved for issuance.